DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21 and 23 directed to a non-elected invention.  Accordingly, claims 21 and 23 have been cancelled.
Allowable Subject Matter
Claims 20 and 24 – 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Natan (US 2005/0221494 A1) and Javanmard et al. (US 2010/0075340 A1) appear to be the closest exemplary prior art and representative of the current state of the art pertaining to the present claims. Natan (US 2005/0221494 A1) teaches a method for detecting particle types using electronically barcoded particles and spectroscopic techniques (see, e.g., ¶¶25 and 37).  Javanmard et al. (US 2010/0075340 A1) teach the detection and quantification of biomarkers by measuring instantaneous changes in ionic impedance (see, e.g.,  Abstract; ¶¶55, 69, 70, 108 and 109).
Regarding claim 20, the cited prior art neither teaches nor fairly suggests a method for detecting particle types, the method further comprising: using electronically barcoded particles and multi-frequency electrical impedance spectroscopy simultaneously to differentiate between types of particles based on detected nanometer scale changes in the diameters of particles, wherein the dielectric constants and thicknesses of the first and second material layers .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797